DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.


Response to Amendment
The amendment, filed 05 October 2021, is fully responsive.

Applicant’s amendments to the claim 23 have overcome each and every objection previously set forth. The objections of the claim 23 have been withdrawn.

Applicant’s amendments to the claim 25 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claim 25 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections are directed to that “Hinshaw, Kane, Bastian, and Cavanagh, alone or in combination, do not teach, suggest, or motivate a person of skill to come to all of the limitations of the claims; and thus, do not meet the criteria set out in KSR”, see page 8 bottom paragraph.
Examiner respectfully submits that Hinshaw, Kane, Bastian, and Cavanagh, teach all of the limitations of the claims as described in the Claim Rejections - 35 USC § 103 section below. 

More specifically: Applicant argues, see page 9 third full paragraph, that “[a]t page 15 of the latest Office Action, the Examiner indicates that ‘one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve meeting the structural requirement with reduced total amount of infill material and increased strength.’ Applicant acknowledges the Examiner's reasoning but submits that the Examiner is only able to make such an assertion through the lens of hindsight, using the innovative solution arrived at by the present inventors to work backwards to find obviousness that is not reasonably predicted by the prior art. The above reasoning considers knowledge and motivation that would be outside of the level of ordinary skill in the art of foot orthotic design at the time of filing. Thus, respectfully, the Examiner is including knowledge gleaned from Applicant's disclosure to arrive at such conclusion. It is particularly instructive that Bastian is not in the field of the production of foot orthotics, and the Examiner was unable to locate any prior art references that teach a customized infill density in this field. Rather Bastian is directed generally to the field of additive manufacturing and describes using cell structures to change internal density profiles.” Applicant further argues, see page 11 second full paragraph, that “it is only with the benefit of seeing the present inventors' presently claimed approach, and working backwards, that the Examiner is able to arrive at the conclusion that a varied infill density, such as that taught in Bastian, would be obvious. In contrast, at the time of filing, as corroborated by Kane and Hinshaw and the objective indicia, there would be no motivation in the field of orthotic production and design to use the varied infill density as taught in Bastian; and thus, no motivation to arrive at the presently claimed embodiments in order to obviate them.”
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Bastian is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hindshaw and Bastian because they are both directed to 3D design for 3D printing of a structural product with pressure and density considerations (Hindshaw: Abstract “The invention allows a customer to have his or her foot scanned using different types of three dimensional scanning or pressure scanning devices, whereupon the information from the scan(s) is/are fed to a semi-automatic design system, where computer programs and specialized AI algorithms create a custom insole design.”) (Bastian: [0003] “… the controller is configured to direct the pressure controlled enclosure to generate different pressure levels during 3D printing of the object using the 3D printer motion system to cause the internal closed structures to have the different pressure levels therein.”). Hindshaw teaches generating a feature map of an insole profile based on pressure distribution, in part to balance gait pattern and/or change pressure redistribution. Hindshaw teaches added density/strength for greater support, reduced density to offset certain areas (e.g., forefoot drop), and density structures build around a gait cycle. However, Hindshaw does not explicitly teach producing an appropriate infill density based on the density requirements. Bastian teaches determining appropriate infill density settings for various regions of the infill structure (“number of points for the region”) based on desired density requirements, see Bastian [0023]-[0024].
Examiner submits that Bastian is an analogous art to the claimed invention for the reason that it is reasonably pertinent to the problem that the claimed invention is seeking to solve because both Bastian and the claimed invention involve producing, using 3D printing, an appropriate infill density based on the density requirements.

Applicant argues, see page 10 second full paragraph, that “Hinshaw and/or Kane would not lead a person skilled in the art to arrive at using the customized infill density taught in Bastian. In line with the above, Hinshaw describes using multiple components combined together, which is in line with the prior art techniques. At paragraphs [0046] to [0049], Hinshaw appears to describe using different materials to achieve these differing density inputs, by putting different density materials at different areas. This description of multiple materials is further corroborated at paragraph [0034] in which Hinshaw describes "material inlays 3D printed together with flexible materials (carbon, nylon, Kevlar)". This teaching of Hinshaw is in many ways a natural progression of the prior art techniques that use combinations of materials to achieve structure and comfort; where in this case, a combination further including different materials to achieve additional flexibility. However, there are clear disadvantages in such an approach when compared to the presently claimed embodiments because, for example, it would likely have to take the time and expense to change material between each differing density section, have to properly position the differing materials with respect to each other, and have to keep multiple materials in stock.” Applicant further argues, see page 11 first full paragraph, that “[i]n contrast, the present inventors moved away from the established prior art techniques described above and recognized the substantial advantages of anatomically corrective 3D- printed foot orthotics by changing density differences within the material of the orthotic, rather than having to combine materials or correct the shape of the orthotic. The presently claimed orthotic can be designed of a single material that is softer in areas of accommodation and firmer in areas of correction. This allows for a quicker and less expensive manufacturing process by generally not having to change and/or combine materials during production. Additionally, changes to the characteristics (such as compressibility) of the orthotic without having to change the thickness or overall shape of the orthotic.”
Examiner submits that Hinshaw, in paragraph [0046]-[0049], does not teach or suggest putting different materials at different areas. Hinshaw generally teaches that there are different materials with different densities that may be used to produce the 3D printed structures. The published specification of the instant application also describes that multiple materials may be used (Paragraph [0083] “In further embodiments, the custom orthotic can also be a hybrid of multiple types of materials or be produced using multiple fabrication technologies.  Each material or fabrication technology having useful properties; for example, producing different densities, or producing certain pressure ranges or wear requirements that suit particular areas of the foot better than others.”). Further, Examiner submits that the limitations recited in claim 1, “a pressure data module to receive plantar pressure scan data of the patient's foot from the plantar pressure sensor array and to establish a desirable pressure distribution; a model generation module to determine a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing portions of a density distribution over the foot orthotic 3D model based on the difference between an expected pattern of support and the desirable pressure distribution; and an output module to output the foot orthotic 3D model to the output device, the output device using the foot orthotic 3D model to produce a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile” do not recite or suggest 3D printing using a single material.

Applicant argues, see page 10 last paragraph that ends in page 11 that “There is also no teaching in Kane that would motivate a person to use the 3D printing technique described in Bastian. As described in paragraphs [0034] and [0035], Kane teaches a single material that is manufactured by scaling a ’three dimensional model of the foot orthotic along the x and y axes to form a scaled three dimensional model which approximates the dimensions of the patient's foot; and adjust the height of the scaled model along the z-axis in one or more regions.’ Kane appears to teach varying the height of a single extruded material which is a natural progression from prior techniques where customizations were achieved by removing material with a burr, or bonding increased material, on the surface of the plastic layer.”
Examiner uses Kane in claim 1 rejection because Kane teaches using a plantar pressure sensor platform/array that is commercially available, to measure plantar pressure distribution. That is, Hinshaw teaches using a pressure sensor or other pressure techniques to obtain pressure measurements, however, does not explicitly teach that a pressure sensor or other pressure technique may be a plantar pressure sensor array, where Kane does.



Claim Objections
Claim 1 is objected to because of the following informalities: “the foot orthotic” in line 15 should read “the custom foot orthotic”. Appropriate corrections are required.

Claim 4 is objected to because of the following informalities: “the surface” in line 3 should read “a surface”; “the orthotic” in line 3 should read “the custom foot orthotic”; “the foot” in line 3 should read “the patient’s foot”; and “the orthotic” in line 4-5 should read “the custom foot orthotic”. Appropriate corrections are required.

Claim 7 is objected to because of the following informalities: “the operator” in line 2 should read “an operator”. Appropriate corrections are required.

Claim 10 is objected to because of the following informalities: “the physical manifestation of the 3D model of the custom foot orthotic” in lines 2-3 should read “the physical manifestation of the custom foot orthotic”. Appropriate corrections are required.

Claim 11 is objected to because of the following informalities: “the infill densities” in line 2 should read “infill densities”; and “the physical custom orthotic” should read “a physical custom orthotic”. Appropriate corrections are required.

Claim 12 is objected to because of the following informalities: “the patient’s plantar pressure scan data” in lines 3-4 should read “the plantar pressure scan data of the patient’s foot”. Appropriate corrections are required.

Claim 13 is objected to because of the following informalities: “the foot orthotic” in line 11 should read “the custom foot orthotic”. Appropriate corrections are required.

Claim 16 is objected to because of the following informalities: “the surface of the orthotic onto the foot” in line 4 should read “a surface of the custom foot orthotic onto the patient’s foot”. Appropriate corrections are required.

Claim 17 is objected to because of the following informalities: “the internal density profile” in line 1 should read “the custom internal density profile”; “the physical properties” in line 2 should read “physical properties”; and “the last iteration” in line 3 should read “a current iteration”. Appropriate corrections are required.

Claim 23 is objected to because of the following informalities: “the resulting foot orthotic 3D model” in lines 1-2 should read “the foot orthotic 3D model”; and “the underfoot elevation profile” in line 3 should read “an underfoot elevation profile”. Appropriate corrections are required.

Claim 24 is objected to because of the following informalities: “the base orthotic and the gap” in line 8 should read “the base orthotic shape and a gap”. Appropriate corrections are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw (US 2017/0255185 A1), hereinafter ‘Hinshaw,’ in view of KANE et al. (US 2016/0331071 A1), hereinafter ‘Kane’, further in view of Bastian et al. (US 2018/0229446 A1), hereinafter ‘Bastian’.

Regarding claim 1, Hinshaw teaches:
A system for designing of a custom foot orthotic for a patient, (Hinshaw: Abstract “The present invention is a system and method for measuring and generating a customized foot where creating a custom insole design reads on “designing of a custom foot orthotic”, and the customer reads on “a patient”.)
the system in communication with a plantar pressure sensor … , an input device, and an output device, (Hinshaw: [0026] “… the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot (FIG. 2).The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”, where the second scanner 16 with a plurality of sensors reads on “a plantar pressure sensor …”.; [0030] “Control panel input allows certain information to be entered into the system, such as the personal information of the customer, whether the scan is for a left or right foot, for a male or a female, the age of the customer, etc.”, where the control panel input reads on “an input device”, and entering input into the system reads on “the system in communication with … an input device”.; [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a where the printer station reads on “the output device”.)
the system comprising one or more processors and a data storage device, (Hinshaw: [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”, where the computers residing in the kiosks read on “one or more processors, and the central data repository reads on “a data storage device”.)
the one or more processors configured to execute: a pressure data module to receive plantar pressure scan data of the patient's foot from the plantar pressure sensor … and to establish a desirable pressure distribution; (Hinshaw: [0026], figures 1-2 “… the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot …”; [0035] “The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, where the PRESSURE OR GEL MAT step 407 of one of the computers residing in the SCAN KIOSK 400 reads on “a pressure data module”, and sending data to the central data repository reads on the central data repository “to receive plantar pressure data”.) (Hinshaw: [0036] “In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.”, where the pressure distribution data that is used in the process of redistribution for a customer reads on “to establish a desirable pressure distribution”.)
a model generation module to determine a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing portions of a density distribution over the foot orthotic 3D model based on the difference between an expected pattern of support and the desirable pressure distribution; and (Hinshaw: [0036] “In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include:” … [0040] “speed and density based on basic size of insole”, … and [0042] where the EVALUATE step 410 of one of the computers residing in the EVALUATE KIOSK 410 reads on “a model generation module”, the combining the feature map with density input to add or modify insole shape corrections for arch, heel, forefoot & to area reads on “to determine a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the resulting foot orthotic 3D model and reducing or increasing density in regions of the foot orthotic 3D model”, and the correction amounts reads on “the difference between an expected pattern of support and the desirable pressure distribution”, where the profile before correction reads on “an expected pattern of support”, and the modification to help correct foot orientation and health conditions reads on “the desirable pressure distribution”.) (Hinshaw further teaches: [0047] “Added density/strength for greater support”; [0048] Reduced density to offset certain areas (forefoot drop)”; where adding or reducing density in certain areas reads on “an internal density profile of the resulting foot orthotic 3D model”.)
an output module to output the foot orthotic 3D model to the output device. (Hinshaw: [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”, where the part of the step 426 that communicates printer code to the printer of the one or more computers residing in the DESIGN KIOSK 420 reads on “an output module”.)

Hinshaw does not explicitly teach: a plantar pressure sensor … is a plantar pressure sensor array; and the output device using the foot orthotic 3D model to produce a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile.
Kane teaches: 
a plantar pressure sensor … is a plantar pressure sensor array. (Kane: [0076] “The main design considerations for the data collection hardware are resolution, cost, and ease of use.  Commercially available pressure sensing platforms are currently available.  TekScan of South Boston, Mass.  offers a high resolution mat under (MatScan.RTM.) which can be used to accurately measure the pressure distribution of the plantar surface of the foot.  TekScan also offers a variety of software options including FootMat.TM.  Software which can be used to provide gait analysis for the patient.  The TekScan mat was designed for gait analysis and is therefore optimized to perform under the dynamic pressure monitoring conditions described herein.  The mat also has a low profile such that patients will not trip or alter their gait to step on it.  The TekScan mat can either be wireless, or interface to a computer via USB.  The wireless option only transmits 25 Hz scans, as opposed to 185 Hz scans for the wired option.  The TekScan mat can only capture pressure information in a 2D array.  Other data collection modalities, such as 3D scanning, can be added.”)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve capturing dynamic movement of the foot with sufficient resolution for correcting foot pathologies (Kane: [0013] “Because the shape of the foot changes when a patient is walking, as opposed to standing still, custom orthotics are often reported to be uncomfortable, and multiple iterations have to be made, which takes time and money.”; [0062] According to some embodiments, the dynamic pressure measuring device has sufficient resolution for correcting foot pathologies.  For example, a system is provided having at least 1.4 sensors per cm.sup.2.  The dynamic pressure measuring device then transmits data to a computer to allow for real-time visualization.”).

Hinshaw and Kane do not explicitly teach: the output device using the foot orthotic 3D model to produce a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile.
Bastian teaches:
the output device using the foot orthotic 3D model to produce a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile. (Bastian: [0023] “In some implementations, this generation of internal structures 134 is done automatically by the computer when the 3D model 132 is to be built using the additive manufacturing system 170.  For example, the internal structure program 116b can be used to automatically select a number and associated location for multiple points 136 within the interior [The density settings for various regions of the infill structure based on desired requirements reads on “the custom internal density profile”, and calculating the appropriate infill density reads on “to produce … having a customized infill density”.] (Bastian: [0024] “Conversely, with lower density, fewer points 136 are generated.  Similarly, respective locations for the points 136 can be determined by the software based on density settings satisfying desired physical properties of the 3D printed object.  For instance, in implementing a higher density infill, multiple points 136 can be located within close proximity of each other, thereby generating multiple open-cells 134 that are densely spaced, or closely arranged, within the interior region of the object.  Alternatively, a [The 3D printed object reads on “a physical manifestation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Kane and Bastian before them, modify the final insole design to incorporate calculating appropriate infill density for various regions of the desired infill structure.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve meeting the structural requirement with reduced total amount of infill material and increased strength (Bastian: [0007] “The internal structures are generated by a computer program in an intentional manner that can reduce the total amount of infill material used, reduce the time needed for fabrication (e.g., less material can require less time), and also result in a stronger 3D object being built by additive manufacturing.  The internal structures described use z-continuous structures (infill structures that do not have gaps between extruded beams in the vertical, z, 3D print direction) which can generate stronger infill structures that are stiffer, less prone to buckling, and subject to lower stresses than traditional "log-cabin" structures used as infill.  Further, structures internal to the 3D object being manufactured can be automatically generated so as to take into 

Regarding claim 2, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein the system is in further communication with a 3D scanner, the one or more processors further configured to execute a scanning data module to receive 3D scan data of the patient's foot from the 3D scanner, and (Hinshaw: [0026], figures 1-2 “The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size …”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where the first scanner 14 reads on “a 3D scanner”, the 3D SCAN step 406 of one of the computers residing in the SCAN KIOSK 400 reads on “a scanning data module”, and sending data to the central data repository reads on the central data repository “to receive 3D scan data”.)
wherein the model generation module further generates an underfoot elevation profile relative to an elevation profile of the patient's foot in the 3D scan data. (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.”; [0069] “The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.”; where the AI-based system generating a feature map, as illustrated in figure 6, read on “generates an underfoot elevation profile”, and the specific 3D scanning data characteristics reads on “an elevation profile of the patient’s foot in the 3D scan data”.)

Regarding claim 3, Hinshaw, Kane and Bastian teach all the features of claims 1-2.
Hinshaw further teaches:
wherein the model generation module determines the foot orthotic 3D model of the custom foot orthotic by removing an area corresponding to the underfoot elevation profile from a base orthotic shape. (Hinshaw: [0035] “Other features may include automatic foot detection, depth colorization, detect miscalibrated scan activity, 3D dynamic view where any of the shoe template contour, the brand sole shapes, the insole baseline model and the insole brand-type and size reads on “a base orthotic shape”, further modification or correction to insole reads on “by removing an area corresponding to the underfoot elevation profile”, and completing the design file reads on “determines the resulting foot orthotic 3D model”.)

Regarding claim 4, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein the expected pattern of support is determined using a physical simulation, where physical properties are used to generate a map of upward forces applied by the surface of the orthotic onto the foot, (Hinshaw: [0035] “Once the scan is initiated, the three dimensional files and pressure files are generated by specialized computer programs running on the main computing system within the workstation 18.  The display can then be selected to actuate a viewer such as, for example, the WebGL 3D viewer, powered by libraries such as Three.js libraries.  This viewer displays one or more color images of pressure/3D data applied by the user's foot and is intended to show the customer where the highest incidences of pressure occurs for various conditions of the user's foot.  For example, length of the arch, maximum pressure on the heel, and general areas of high and low pressure can readily be seen from the data, and trained medical technicians will discern further information such as the specific arch type, as well as some observations about the customer's feet (including but not limited to: pronation, supination & weight distribution).  Other features may include automatic foot detection, depth colorization, detect miscalibrated scan activity, 3D dynamic view control (including lighting, pan, tilt, zoom), 3D visual representation of foot force, automatic file smoothing & processing, heel, forefoot, metatarsal, foot-length and arch height detection and measurement, measurement of weight and pressure by using gel displacement algorithm, automatic product and treatment recommendations, automatic generation of insole baseline where the weight measurement or the visual representation of foot force read on “physical properties” that “are used to generate a map of upward forces”.) (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data. In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include: …”, where the semi-automatic AI CAD insole system that completes the design file using feature map and gait pattern reads on “a physical simulation”.)
the physical properties comprising physical properties of a generalized foot and material properties of the orthotic. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, where the scan data and customer supplied data reads on “a generalized foot … properties”, and the material characteristics data reads on “material properties of the orthotic”.)

Regarding claim 5, Hinshaw, Kane and Bastian teach all the features of claims 1-3.
Hinshaw further teaches:
an input module to receive one or more input parameters from an operator via the input device, (Hinshaw: [0031], figure 4 “FIG. 4 depicts a questionnaire that the customer can take to better aid the operator in customizing the insole.  Data gathered from this questionnaire helps to guide the program as to where the customer is seeking relief and what current issues the customer may have.  Information may also assist the semi-automatic AI design system and/or operator to elect corrections or modifications on the insole model.  Further, the answers may suggest parts or adjustments depending customer needs and foot type.  In a preferred embodiment, the data is incorporated into an intelligent learning algorithm to predict features and solutions to insoles from data gathered.”; [0069] The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.”, where the customer input step 415 of of one of the computers residing in the EVALUATE KIOSK 410 reads on “an input module”, and gathering data reads on “to receive”.)
the one or more input parameters comprising a selection of the base orthotic shape. (Hinshaw: [0036] “Some of the inputs may include: … [0041] confirm or edit insole brand-type where confirming or editing insole brand-type and size reads on “a selection of the base orthotic shape”.)

Regarding claim 6, Hinshaw, Kane and Bastian teach all the features of claims 1-3 and 5.
Hinshaw further teaches:
wherein the one or more input parameters further comprise the desirable pressure distribution to be established. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution. … Some of the inputs may include: … [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where the customer supplied data being used to change pressure redistribution reads on “the desirable pressure distribution to be established”.)

Regarding claim 7, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein adjustments to the desirable pressure distribution are received by the input module from the operator via the input device. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution. … Some of the inputs may include: … [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where the customer supplied data being used to change pressure redistribution reads on “adjustments to the desirable pressure distribution”.; The customer supplied data further includes answers to the questionnaire, as illustrated in figure 4, and the activity survey as illustrated in figure 5.)

Regarding claim 8, Hinshaw, Kane and Bastian teach all the features of claim 1.
Kane further teaches:
wherein the plantar pressure sensor array is associated with a walkway, and wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was walking on the walkway. (Kane: [0077] “The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB.  The data can be represented as a plot of points in the x-, y-, and z-planes.  The pressure data can be taken in real time as the patient walks across the pressure mat.  According to some embodiments, four time frames are identified--heel down, midfoot, forefoot, and toe off--and data from each time frame can be exported into a spreadsheet (e.g., Microsoft Excel.RTM.).  The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure).  The coding software then imports the spreadsheet data for analysis.”, where the pressure mat that comprises pressure sensors in a grid format reads on “a walkway”, and the spreadsheet data represents “a composite of multiple foot pressure readings received while the patient was walking on the walkway”.)
The motivation to combine Hinshaw, Kane and Bastian, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.

Regarding claim 9, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein the plantar pressure sensor array is associated with a platform, and wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was standing on the platform. (Hinshaw: [0026] “The kiosk 10 is mounted to a heavy duty floor/stage 12 into which two specialized foot scanners are incorporated.  The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size, and the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot (FIG. 2).  The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”, where the floor/stage 12 reads on “a platform”, figure 3 illustrates “the patient was standing on the platform”, and multiple sensors sending multiple measurements to evaluate topographical features of the patient’s foot reads on “the plantar pressure scan data is a composite of multiple foot pressure readings”.)

Regarding claim 10, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein the output device is a 3D printing device that produces the physical manifestation of the 3D model of the custom foot orthotic. (Hinshaw: [0025] “The present 

Regarding claim 11, Hinshaw, Kane and Bastian teach all the features of claims 1 and 10.
Kane further teaches:
wherein the 3D printing device uses Fused Deposition Modeling to modify the infill densities of the physical custom orthotic. (Kane: [0095] “This is then uploaded to the 3D printer as a Stereolithography (.stl) file, which creates the object one layer at a time.  There are several methods of adding layers, but because there is no need for super high resolution, fused deposition modeling (FDM) is the best technique.  FDM uses a polymer filament or metal wire that supplies material to an extrusion nozzle, which heats the material and controls flow.  The melted material is used to form layers, which harden immediately after being applied.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Kane before them, modify the technique of manufacturing infill structure to meet density requirements to incorporate FDM technique.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ability to crate complex geometries relatively quickly (Kane: [0096] “The biggest benefit of 3D printing using FDM is its ability to create complex geometries relatively quickly.”).

Regarding claim 12, Hinshaw, Kane and Bastian teach all the features of claim 1.
Kane further teaches:
wherein the desirable pressure distribution is an average plantar pressure distribution calculated over a plurality of sample patients, the average plantar pressure distribution being pressure-scaled and fitted to the patient's plantar pressure scan data. (Kane: Abstract “A method of manufacturing a custom foot orthotic for a patient is described.  The method includes collecting dynamic pressure data of a plantar surface of the foot of the where adjusting height of the scaled model along the z-axis based on the dynamic pressure data reads on “pressure-scaled”.; [0098] “According to some embodiments, a method is provided which comprises: creating a ‘normal’ standard foot model using a sufficient number of people (e.g., 1000) without foot pathologies; determining parameters for common foot pathologies; determining a relationship between each pathology and the degree of change in the orthotic dimensions; translating the relationship into coding software; exporting an orthotic model from the coding software to modeling software; and sending data from the modeling software to a 3D printer.”, where creating a normal standard foot model using a number of people without foot pathologies reads on “an average plantar pressure distribution calculated over a plurality of sample patients”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Kane before them, modify the design starting point to incorporate a standard foot model using samples of a sufficient number of people.



Regarding claim 25, Hinshaw teaches:
A custom foot orthotic customized to a patient and produced using a manufacturing environment based on a 3D model of the custom foot orthotic, (Hinshaw: Abstract “The present invention is a system and method for measuring and generating a customized foot orthotic insole that may be inserted into footwear, to reposition the foot to that referenced neutral position or as close to that position as the individual can tolerate.  The present invention can scan, manufacture, and dispense the custom insole at an integrated station that can be located in a specialist's office, but also in retail space, malls, airports, etc. The invention allows a customer to have his or her foot scanned using different types of three dimensional scanning or pressure scanning devices, whereupon the information from the scan(s) is/are fed to a semi-automatic design system, where computer programs and specialized AI algorithms create a custom insole design.”, where the customized foot orthotic insole reads on “A custom foot orthotic”, the customer reads on “a patient”, the system and method reads on “a manufacturing environment”, and the three dimensional scanning or pressure scanning being fed to the design system reads on “based on a 3D model”.)
the 3D model of the custom foot orthotic generated by one or more processors configured to execute: (Hinshaw: [0068], figure 12 “FIG. 12 is a flow chart illustrating the method of scanning, designing, printing, and ordering the insole of the present invention.  In step 400, the kiosk 10 is unpackaged and assembled in a customer populated area such as a mall, department store, airport, shoe store, or other location where customers would be served by the present invention.  In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; [0069] “The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.  The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”)
a scanning data module to receive 3D scan data of the patient's foot from a 3D scanner; (Hinshaw: [0026], figures 1-2 “The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size …”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners where the first scanner 14 reads on “a 3D scanner”, the 3D SCAN step 406 of one of the computers residing in the SCAN KIOSK 400 reads on “a scanning data module”, and sending data to the central data repository reads on the central data repository “to receive 3D scan data”.)
a pressure data module to receive plantar pressure scan data of the patient's foot from a plantar pressure sensor … and to establish a desirable pressure distribution; (Hinshaw: [0026], figures 1-2 “… the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot …”; [0035] “The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where the second scanner 16 with a plurality of sensors reads on “a plantar pressure sensor …”, the PRESSURE OR GEL MAT step 407 of one of the computers residing in the SCAN KIOSK 400 reads on “a pressure data module”, and sending data to the central data repository reads on the central data repository “to receive plantar pressure data”.) (Hinshaw: [0036] “In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.”, where the pressure distribution data that is used in the process of redistribution for a customer reads on “to establish a desirable pressure distribution”.)
a model generation module to generate an underfoot elevation profile relative to an elevation profile of the patient's foot in the 3D scan data, (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.”; [0069] “The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that where the EVALUATE step 410 of one of the computers residing in the EVALUATE KIOSK 410 reads on “a model generation module”, and the AI-based system generating a feature map, as illustrated in figure 6, read on “to generate an underfoot elevation profile”, and the specific 3D scanning data characteristics reads on “an elevation profile of the patient’s foot in the 3D scan data”.)
the model generation module further generates a custom internal density profile of the 3D model of the custom foot orthotic by superimposing the desirable pressure distribution over the 3D model of the custom foot orthotic and reducing or increasing density in regions of the 3D model of the custom foot orthotic based on the difference between an expected pattern of support and the desirable pressure distribution; and (Hinshaw: [0036] “In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include:” … [0040] “speed and density based on basic size of insole”, … and [0042] “add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”; [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”; where the combining the feature map with density input to add or modify insole shape corrections for arch, heel, forefoot & to area reads on “generates a custom internal density profile of the 3D model of the custom foot orthotic by superimposing the desirable pressure distribution over the 3D model of the custom foot orthotic and reducing or increasing density in regions of the 3D model of the custom foot orthotic”, and the correction amounts reads on “the difference between an expected pattern of support and the desirable pressure distribution”, where the profile before correction reads on “an expected pattern of support”, and the modification to help correct foot orientation and health conditions reads on “the desirable pressure distribution”.) (Hinshaw further teaches: [0047] “Added density/strength for greater support”; [0048] Reduced density to offset certain areas (forefoot drop)”; where adding or reducing density in certain areas reads on “an internal density profile of the 3D model of the custom foot orthotic”.)
an output module to output the 3D model of the custom foot orthotic to the manufacturing environment for production of the custom foot orthotic. (Hinshaw: [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”, where the part of the step 426 that communicates printer code to the printer of the one or more computers residing in the DESIGN KIOSK 420 reads on “an output module”, and the system including printer station reads on “the manufacturing environment”.)

Hinshaw does not explicitly teach: a plantar pressure sensor … is a plantar pressure sensor array; and the custom foot orthotic having a customized infill density based on the custom internal density profile.
Kane teaches: 
a plantar pressure sensor … is a plantar pressure sensor array. (Kane: [0076] “The main design considerations for the data collection hardware are resolution, cost, and ease of use.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw and Kane before them, modify the plantar pressure sensor to incorporate a sensor array.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve capturing dynamic movement of the foot with sufficient resolution for correcting foot pathologies (Kane: [0013] “Because the shape of the foot changes when a patient is walking, as opposed to standing still, custom orthotics are often reported to be uncomfortable, and multiple iterations have to be made, which takes time and money.”; [0062] According to some embodiments, the dynamic pressure measuring device has sufficient resolution for correcting foot pathologies.  For example, a system is provided having at least 1.4 sensors per cm.sup.2.  The dynamic pressure measuring device then transmits data to a computer to allow for real-time visualization.”).

Hinshaw and Kane do not explicitly teach: the custom foot orthotic having a customized infill density based on the custom internal density profile.
Bastian teaches:
the custom foot orthotic having a customized infill density based on the custom internal density profile. (Bastian: [0023] “In some implementations, this generation of internal structures 134 is done automatically by the computer when the 3D model 132 is to be built using the additive manufacturing system 170.  For example, the internal structure program 116b can be used to automatically select a number and associated location for multiple points 136 within the interior region of the 3D model 132 to correspondingly generate the internal structures 134.  The internal structure program 116b can be configured to automatically determine parameters, or properties, for the 3D model 132 and the internal structures 134, to be able to satisfy desired physical properties of the 3D printed object, or to meet desired requirements (e.g., loading cases).  Additionally, analysis of a generated 3D model 132 (or predicted model) can be performed by the internal structure program 116b, to initially specify and/or adjust the arrangement of the internal structures 134 according to specified parameters or desired properties.  In some implementations, this generation of internal structures 134 is done based on user input, such as part of the design phase of the 3D model 132.  The internal structure program 116b can utilize desired physical properties of the 3D printed object, such as an acceptable stiffness or weight, to determine an appropriate density setting for various regions of the infill structure.  Accordingly, a specified number of points 136 can be selected, or otherwise calculated, by the software to achieve an appropriate infill density.  As a general description, an increased density setting for a particular infill region of an object, causes the software to generate [The density settings for various regions of the infill structure based on desired requirements reads on “the custom internal density profile”, and calculating the appropriate infill density” reads on “having a customized infill density”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Kane and Bastian before them, modify the final insole design to incorporate calculating appropriate infill density for various regions of the desired infill structure.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve meeting the structural requirement with reduced total amount of infill material and increased strength (Bastian: [0007] “The internal structures are generated by a computer program in an intentional manner that can reduce the total amount of infill material used, reduce the time needed for fabrication (e.g., less material can require less time), and also result in a stronger 3D object being built by additive manufacturing.  The internal structures described use z-continuous structures (infill structures that do not have gaps between extruded beams in the vertical, z, 3D print direction) which can generate stronger infill structures that are stiffer, less prone to buckling, and subject to lower stresses than traditional "log-cabin" structures used as infill.  Further, structures internal to the 3D object being manufactured can be automatically generated so as to take into account the overall structure of the 3D object.  In some cases, a user can be given control over the nature and amount of internal structures that are generated while also ensuring that specified structural properties for the final 3D object being manufactured are satisfied.  Moreover, .



Claims 13-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, in view of Bastian.

Regarding claim 13, Hinshaw teaches:
A computer-implemented method for designing of a custom foot orthotic for a patient, the method comprising: (Hinshaw: Abstract “The present invention is a system and method for measuring and generating a customized foot orthotic insole that may be inserted into footwear, to reposition the foot to that referenced neutral position or as close to that position as the individual can tolerate.  The present invention can scan, manufacture, and dispense the custom insole at an integrated station that can be located in a specialist's office, but also in retail space, malls, airports, etc. The invention allows a customer to have his or her foot scanned using different types of three dimensional scanning or pressure scanning devices, whereupon the information from the scan(s) is/are fed to a semi-automatic design system, where computer programs and specialized AI algorithms create a custom insole design.”, where creating a custom insole design reads on “designing of a custom foot orthotic”, and the customer reads on “a patient”.; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can is directed to “A computer-implemented method”.)
receiving plantar pressure scan data of the patient's foot; (Hinshaw: [0026], figures 1-2 “… the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot …”; [0035] “The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where sending data to the central data repository reads on the central data repository “receiving plantar pressure scan data”.) 
establishing a desirable pressure distribution; (Hinshaw: [0036] “In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature where the pressure distribution data that is used in the process of redistribution for a customer reads on “to establish a desirable pressure distribution”.)
generating a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing density in regions of the foot orthotic 3D model based on the difference between an expected pattern of support and the desirable pressure distribution; and (Hinshaw: [0036] “In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include:” … [0040] “speed and density based on basic size of insole”, … and [0042] “add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”; [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”; where the combining the feature map with density input to add or modify insole shape corrections for arch, heel, forefoot & to area reads on “generating a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing density in regions of the foot orthotic 3D model”, and the correction amounts reads on “the difference between an expected pattern of support and the desirable pressure distribution”, where the profile before correction reads on “an expected pattern of support”, and the modification to help correct foot orientation and health conditions reads on “the desirable pressure distribution”.) (Hinshaw further teaches: [0047] “Added density/strength for greater support”; [0048] Reduced density to offset certain areas (forefoot drop)”; where adding or reducing density in certain areas reads on “an internal density profile of the resulting foot orthotic 3D model”.)
outputting the foot orthotic 3D model. (Hinshaw: [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”, where taking CAD design and converting to printer code for the printer reads on “outputting the 3D model”.)

Hinshaw does not explicitly teach: producing a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile.
Bastian teaches:
producing a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile. (Bastian: [0023] “In some implementations, this generation of internal structures 134 is done automatically by the computer when the 3D model 132 is to be built using the additive manufacturing system 170.  For example, the internal structure program 116b can be used to automatically select a number and associated location for multiple points 136 within the interior region of the 3D model 132 to correspondingly generate the internal structures 134.  The internal structure program 116b can be configured to automatically determine parameters, or properties, for the 3D model 132 and the [The density settings for various regions of the infill structure based on desired requirements reads on “the custom internal density profile”, and calculating the appropriate infill density” reads on “producing … having a customized infill density”.] (Batian: [0024] “Conversely, with lower density, fewer points 136 are generated.  Similarly, respective locations for the points 136 can be determined by the software based on density settings satisfying desired physical properties of the 3D printed object.  For instance, in implementing a higher density infill, multiple points 136 can be located within close proximity of each other, thereby generating multiple open-cells 134 that are densely spaced, or closely arranged, within the interior region of the object.  Alternatively, a plurality of points 136 can be sparingly spaced within a region, creating a less dense infill in that section of the object.  Determining the number and locations for points 136 can be performed and adjusted for a [The 3D printed object reads on “a physical manifestation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw and Bastian before them, modify the final insole design to incorporate calculating appropriate infill density for various regions of the desired infill structure.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve meeting the structural requirement with reduced total amount of infill material and increased strength (Bastian: [0007] “The internal structures are generated by a computer program in an intentional manner that can reduce the total amount of infill material used, reduce the time needed for fabrication (e.g., less material can require less time), and also result in a stronger 3D object being built by additive manufacturing.  The internal structures described use z-continuous structures (infill structures that do not have gaps between extruded beams in the vertical, z, 3D print direction) which can generate stronger infill structures that are stiffer, less prone to buckling, and subject to lower stresses than traditional "log-cabin" structures used as infill.  Further, structures internal to the 3D object being manufactured can be automatically generated so as to take into account the overall structure of the 3D object.  In some cases, a user can be given control over the nature and amount of internal structures that are generated while also ensuring that specified 

Regarding claim 14, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw further teaches:
receiving 3D scan data of the patient's foot and generating an underfoot elevation profile relative to an elevation profile of the patient's foot in the 3D scan data. (Hinshaw: [0026], figures 1-2 “The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size …”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where sending data to the central data repository reads on the central data repository “receiving 3D scan data”.) (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where where the AI-based system generating a feature map, as illustrated in figure 6, read on “generating an underfoot elevation profile”, and the specific 3D scanning data characteristics reads on “an elevation profile of the patient’s foot in the 3D scan data”.)

Regarding claim 15, Hinshaw and Bastian teach all the features of claims 13-14.
Hinshaw further teaches:
determining the foot orthotic 3D model by removing an area corresponding to the underfoot elevation profile from a base orthotic shape. (Hinshaw: [0035] “Other features may include automatic foot detection, depth colorization, detect miscalibrated scan activity, 3D dynamic view control (including lighting, pan, tilt, zoom), 3D visual representation of foot force, automatic file smoothing & processing, heel, forefoot, metatarsal, foot-length and arch height detection and measurement, measurement of weight and pressure by using gel displacement algorithm, automatic product and treatment recommendations, automatic generation of insole baseline model ready for customization …”; [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In where any of the shoe template contour, the brand sole shapes, the insole baseline model and the insole brand-type and size reads on “a base orthotic shape”, further modification or correction to insole reads on “by removing an area corresponding to the underfoot elevation profile”, and completing the design file reads on “determining a resulting foot orthotic 3D model”.)

Regarding claim 16, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw further teaches:
wherein the expected pattern of support is determined using a physical simulation, where general physical properties of foot elasticity and physical properties of the orthotic material are used to generate a map of upward forces applied by the surface of the orthotic onto the foot. (Hinshaw: [0035] “Once the scan is initiated, the three dimensional files and pressure files are generated by specialized computer programs running on the main computing system within the workstation 18.  The display can then be selected to actuate a viewer such as, for example, the WebGL 3D viewer, powered by libraries such as Three.js libraries.  This viewer displays one or more color images of pressure/3D data applied by the user's foot and is intended to show the customer where the highest incidences of pressure occurs for various conditions of the user's foot.  For example, length of the arch, maximum pressure on the heel, and general areas of high and low pressure can readily be seen from the data, and trained medical technicians will discern further information such as the specific arch type, as well as some observations about the customer's feet (including but not limited to: pronation, supination & weight distribution).  Other features may include automatic foot detection, depth colorization, detect miscalibrated scan activity, 3D dynamic view control (including lighting, pan, tilt, zoom), 3D visual representation of foot force, automatic file smoothing & processing, heel, forefoot, metatarsal, foot-length and arch height detection and measurement, measurement of weight and pressure by using gel displacement algorithm, automatic product and treatment recommendations, automatic generation of insole baseline model ready for customization, and sharing foot shapes via Email & other online social media avenues with secure URL.  The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”, where the weight measurement or the visual representation of foot force read on “physical properties” that “are used to generate a map of upward forces”.) (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, where the semi-automatic AI CAD insole system that completes the design file using feature map and gait pattern reads on “a physical simulation”.) (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include: …”, where the scan data and customer supplied data reads on “a physical properties of foot elasticity”, and the material characteristics data reads on “physical properties of the orthotic material”.)

Regarding claim 18, Hinshaw and Bastian teach all the features of claims 13-15.
Hinshaw further teaches:
receiving one or more input parameters from an operator, (Hinshaw: [0031], figure 4 “FIG. 4 depicts a questionnaire that the customer can take to better aid the operator in customizing the insole.  Data gathered from this questionnaire helps to guide the program as to where gathering data reads on “receiving”.)
the one or more input parameters comprising a selection of the base orthotic shape. (Hinshaw: [0036] “Some of the inputs may include: … [0041] confirm or edit insole brand-type and size based on foot & shoe data …”, where confirming or editing insole brand-type and size reads on “a selection of the base orthotic shape”.)

Regarding claim 19, Hinshaw and Bastian teach all the features of claims 13-15 and 18.
Hinshaw further teaches:
wherein the one or more input parameters further comprise the desirable pressure distribution to be established. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution. … Some of the inputs may include: … [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health ”, where the customer supplied data being used to change pressure redistribution reads on “the desirable pressure distribution to be established”.)

Regarding claim 20, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw further teaches:
receiving adjustments to the desirable pressure distribution from an operator. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution. … Some of the inputs may include: … [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where the customer supplied data being used to change pressure redistribution reads on “receiving adjustments to the desirable pressure distribution”.; The customer supplied data further includes answers to the questionnaire, as illustrated in figure 4, and the activity survey as illustrated in figure 5.)

Regarding claim 22, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw further teaches:
wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was standing. (Hinshaw: [0026] “The kiosk 10 is mounted to a heavy duty floor/stage 12 into which two specialized foot scanners are incorporated.  The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size, and the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to where figure 3 illustrates “the patient was standing”, and multiple sensors sending multiple measurements to evaluate topographical features of the patient’s foot reads on “the plantar pressure scan data is a composite of multiple foot pressure readings”.)



Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, in view of Bastian, further in view of Kane.

Regarding claim 21, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw and Bastian do not explicitly teach: wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was walking.
Kane teaches:
wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was walking. (Kane: [0077] “The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB.  The data can be represented as a plot of points in the x-, y-, and z-planes.  The pressure data can be taken in real time as the patient walks across the pressure mat.  According to some embodiments, four where the spreadsheet data taken in real time as the patient walks across the pressure mat represents “a composite of multiple foot pressure readings received while the patient was walking on the walkway”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Kane before them, modify the plantar pressure scan data to incorporate scan data of the walking motion of the customer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve capturing dynamic movement of the foot with sufficient scan data for correcting foot pathologies (Kane: [0013] “Because the shape of the foot changes when a patient is walking, as opposed to standing still, custom orthotics are often reported to be uncomfortable, and multiple iterations have to be made, which takes time and money.”; [0062] According to some embodiments, the dynamic pressure measuring device has sufficient resolution for correcting foot pathologies.  For example, a system is provided having at least 1.4 sensors per cm.sup.2.  The dynamic pressure measuring device then transmits data to a computer to allow for real-time visualization.”).

Regarding claim 23, Hinshaw and Bastian teach all the features of claim 13.
 wherein determining the resulting foot orthotic 3D model of the custom foot orthotic comprises: virtually positioning and aligning the underfoot elevation profile onto a surface of the base orthotic shape; virtually lowering the underfoot elevation profile, along a vertical 'Z' axis, below the surface of the base orthotic shape such that the underfoot elevation profile at least partially resides inside of the base orthotic shape; and removing areas of the base orthotic shape that encompass the same space as the underfoot elevation profile.
Kane teaches:
wherein determining the resulting foot orthotic 3D model of the custom foot orthotic comprises: virtually positioning and aligning the underfoot elevation profile onto a surface of the base orthotic shape; (Kane: [0021] creating a three-dimensional model of a foot orthotic, wherein the foot orthotic has a length, a width and a height and wherein the three-dimensional model comprises an x-axis extending along the length of the foot orthotic, a y-axis perpendicular to the x-axis and extending along the width of the foot orthotic and a z-axis perpendicular to the plane formed by the x and y axes and extending along a thickness of the foot orthotic; [0022] determining the dimensions of the patient's foot from the dynamic pressure data; [0023] scaling the three dimensional model along the x and y axes to form a scaled three dimensional model which approximates the dimensions of the patient's foot; and [0024] adjusting the height of the scaled model along the z-axis in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.”, where scaling and adjusting the x, y, and z-axes reads on “virtually positioning and aligning the underfoot elevation profile”.)
virtually lowering the underfoot elevation profile, along a vertical 'Z' axis, below the surface of the base orthotic shape such that the underfoot elevation profile at least partially resides inside of the base orthotic shape; and (Kane: [0021] creating a three-dimensional model of a foot orthotic, wherein the foot orthotic has a length, a width and a height and wherein the three-dimensional model comprises an x-axis extending along the length of the foot orthotic, a y-axis perpendicular to the x-axis and extending along the width of the foot orthotic and a z-axis perpendicular to the plane formed by the x and y axes and extending along a thickness of the foot orthotic; [0022] determining the dimensions of the patient's foot from the dynamic pressure data; [0023] scaling the three dimensional model along the x and y axes to form a scaled three dimensional model which approximates the dimensions of the patient's foot; and [0024] adjusting the height of the scaled model along the z-axis in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.; [0082] “According to some embodiments, modifications to the scaled orthotic model can be made by the user in coding software.  Through a graphical user interface (GUI), the z-coordinates on the orthotic model can be changed by specifying the desired value.  The GUI can include axes, pop-up menus, push buttons, slider bars, and edit text boxes, all of which can provide the user with a comprehensive selection of editing tools in order to customize the generic orthotic.”, where adjusting the height of the scaled model along the z-axis reads on “virtually lowering the underfoot elevation profile, along a vertical ‘Z’ axis”.)
removing areas of the base orthotic shape that encompass the same space as the underfoot elevation profile. (Kane: [0083] “FIG. 3 shows graphical user interface (GUI) that can be created in coding software.  As shown in FIG. 3, the GUI include (from left to right): the pressure map data taken from the pressure mat with options of looking at the heel, midfoot, forefoot, toe, or an overlay of all the data; a top down view of the orthotic with the selected section highlighted (selections will include, but are not limited to: heel, midfoot, forefoot, and where the amount of extrusion reads on “removing areas of the base orthotic shape”, and pressure map including heel, midfoot, forefoot, toe, or an overlay of all the data reads on “the underfoot elevation profile”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Kane before them, modify the insole design process to incorporate adjusting the height of the scaled foot model onto the foot orthotic model along the z-axis.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve customizing the footwear by incorporating dynamic pressure data (Kane: Abstract “A method of manufacturing a custom foot orthotic for a patient is described.  The method includes collecting dynamic pressure data of a plantar surface of the foot of the patient at multiple time frames during a gait cycle of the patient, determining the dimensions of the patient's foot from the dynamic pressure data, scaling a three dimensional model of a foot orthotic along the x and y axes to form a scaled three dimensional model which approximates the dimensions of the patient's foot and adjusting the height of the scaled model along the z-axis in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.  A method is also provided which includes creating a two-dimensional model of a custom foot orthotic from dynamic pressure data and extruding the two-dimensional model in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.  The .



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, in view of Bastian, further in view of Cavanagh et al. (US 2006/0070260 A1), hereinafter ‘Cavanagh’.
Regarding claim 17, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw and Bastian do not explicitly teach: wherein the internal density profile is determined by iteration via successively comparing the physical properties of a current expected pattern of support to the desirable pressure distribution until the last iteration does not provide a substantially better match between the current expected pattern of support and the desirable pressure distribution than a previous iteration.
Cavanagh teaches:
wherein the internal density profile is determined by iteration via successively comparing the physical properties of a current expected pattern of support to the desirable pressure distribution until the last iteration does not provide a substantially better match between the current expected pattern of support and the desirable pressure distribution than a previous iteration. (Cavanagh: [0045], figures 11-11A “Superposition and thresholding of plantar pressure.  The process of aligning the plantar pressure 26 on the base insole 40 is similar to the process of aligning the insole outline 36 as previously described.  The measured barefoot plantar pressure data 26, expressed for each sensor of the pressure measurement device 30, are provided and displayed as a new two-dimensional foot image 44, shown in operator selected where each intervention or modification reads on “iteration”, the pressures read on “the physical properties”, and the amount of elevations and reliefs of various regions read on “the internal density profile”.; [0050] “Once the desired intervention 50 shape is obtained, the shape is saved as a data file” is directed to the point in the process that the last iteration provides a substantially better match …”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Cavanagh before them, modify the designing of the footwear to incorporate an ability to intervene or modify design based on pressure at various regions.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve an ability for the operator to modify alignment until the pressures are satisfactory (Cavanagh: Abstract “Selecting a shoe insole outline or template which best fits or corresponds to the shape of a foot being measured.  A foot display is generated which combines and aligns the three dimensional foot shape and the plantar pressure distribution.  A three dimensional insole display is generated which combines and aligns the foot shape and plantar pressure distribution, and includes modifications based upon selected pressure contour lines identified within the foot display which are above predetermined pressure thresholds.”).



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, in view of Bastian, further in view of Kane, further in view of Cavanagh.
Regarding claim 24, Hinshaw, Bastian and Kane and teach all the features of claims 13 and 23.
 wherein positioning and aligning the underfoot elevation profile comprises: virtually positioning 'X' and 'Y' coordinates of a geometric center of the underfoot elevation profile at the same location as 'X' and 'Y' coordinates of a geometric center of the base orthotic shape; and virtually rotating and shifting the underfoot elevation profile or the base orthotic    shape along respective 'X-Y' planes until the underfoot elevation profile overlaps the base orthotic and the gap between the perimeter of the underfoot elevation profile and the perimeter of the base orthotic is substantially proportionally uniform along the length of the perimeter of the underfoot elevation profile.
Cavanagh teaches:
wherein positioning and aligning the underfoot elevation profile comprises: virtually positioning 'X' and 'Y' coordinates of a geometric center of the underfoot elevation profile at the same location as 'X' and 'Y' coordinates of a geometric center of the base orthotic shape; and virtually rotating and shifting the underfoot elevation profile or the base orthotic    shape along respective 'X-Y' planes until the underfoot elevation profile overlaps the base orthotic and the gap between the perimeter of the underfoot elevation profile and the perimeter of the base orthotic is substantially proportionally uniform along the length of the perimeter of the underfoot elevation profile. (Cavanagh: [0044], figures 9-9A “Insole outline alignment with the foot shape.  As shown in FIG. 9, the insole outline 36 or template previously selected is provided as an input to the computer design program.  Additionally, the three dimensional foot shape data 24 is also provided.  Both of these collected data files are illustrated in the computer program screen image of FIG. 9, but it is noted that the three dimensional foot shape data 24 is shown and used as a two dimensional image in this alignment step.  Also, the foot shape data 24 in the toe where translations and rotations read on “virtually rotating and shifting”, and the gap from the translations and rotations is “substantially proportionally uniform along the length of the perimeter of the underfoot elevation profile” as illustrated in figure 9A, and as a result “a geometric center of the underfoot elevation profile” and “a geometric center of the base orthotic shape” are at the same location.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian, Kane and Cavanagh before them, modify the designing of the footwear to incorporate automatic and manual translations and rotations of the foot model onto the base insole model.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL W CHOI/Examiner, Art Unit 2116